Chief Justice Damron delivered the opinion of the court: Fred A. Preisel, Treasurer of Kankakee County, claimant herein seeks an award for a refund in the sum of $58.80. On July 10, 1939 one Sylvester SanFrantillo entered a plea of guilty in the city of Kankakee before Edward J. Hoennicke, police magistrate, on a charge of disorderly conduct and assault and battery; upon said plea he was fined $60.00 and costs which he paid. This money was in turn paid to the county treasurer and by him remitted to the State Treasurer by virtue of Chapter 53, Section 19 of the Illinois Revised Statutes. This section provides in substance that all fees, fines, forfeitures and penalties collected by the State’s Attorneys for violations on State highways within the several counties must be remitted to the State Treasurer. The stipulation in this case entered into by the claimant and respondent agrees that the report made by the Treasurer of the State of Illinois under date of January 3, 1941 and the various exhibits attached thereto shall constitute the record in this case. The report of the State Treasurer shows conclusively that the remittance was made to respondent by mistake. It further shows that the county treasurer of Kankakee County requested a refund on August 18, 1939, but was advised by the State Treasurer that he was unable to comply with his request and suggested that a claim be filed in this court. From the record it is evident that respondent was not entitled to this money and it was an error on the part of the treasurer of Kankakee County to remit same to respondent. The law with reference to payments made under a mistake of fact is set forth in 21 R. C. L. 164, Sec. 191. To the same effect see 48 Corpus Juris 759, Sec. 318, and annotation in 87 A. L. R. 649; also Stempel vs. Thomas, 89 Ill. 146; Wolf vs. Beaird, 123 Ill. 585; Blomstrom vs. Dux, 175 Ill. 435-439; Jenson vs. Muting, 256 Ill. App. 514. An award is therefore entered in favor of claimant, Fred A. Preisel, as county treasurer of Kankakee County, Illinois, or his successor in office for the use of the county of Kankakee, Illinois, in the sum of $58.80 which represents the amount of fine remitted to the respondent, less collection fees retained by said claimant.